Citation Nr: 0002616	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, to include as due to undiagnosed illness.

2.  Entitlement to an effective date prior to October 24, 
1996, for a grant of service connection for gastrointestinal, 
pulmonary, and psychiatric disorders.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran had active service from November 1974 
to November 1994.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater during 
the Persian Gulf War.

2.  There is no objective evidence perceptible to an 
examining physician which tends to indicate that the veteran 
currently suffers from multiple joint pain.

3.  An October 1995 rating decision denied service connection 
for gastrointestinal, pulmonary, and psychiatric disorders.

4.  The veteran was notified of the October 1995 rating 
decision and of his appellate rights in correspondence dated 
October 11, 1995, but did not appeal within one year of the 
date he was notified.

4.  On October 24, 1996, the RO received an application to 
reopen the previously denied claims for service connection 
for gastrointestinal, pulmonary, and psychiatric disorders.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple joint pain, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); VAOPGCPREC 4-99 (issued May 3, 1999).

2.  The requirements for an effective date for service 
connection for gastrointestinal, pulmonary, and psychiatric 
disorders prior to October 24, 1996 have not met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Statutes and regulations provide additional means for Persian 
Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.317 (1999).  The veteran's service records 
document that he had active service in Southwest Asia from 
January 1990 to May 1991.  Hence, the veteran is a Persian 
Gulf veteran for purposes of awarding VA disability 
compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  Some of 
the signs and symptoms amenable to service connection include 
muscle and joint pain.  See 38 C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements." See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

However, a person who submits a claim for veteran's benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  However, the Court has held that in the absence 
of evidence of a well-grounded claim, the VA is prohibited in 
assisting the claimant.  See Morton v. West, 12 Vet. App. 477 
(1999).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

The VA General Counsel has held in a precedential opinion 
that a well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period ("objective indications" 
include "'signs,' in the medical sense of objective evidence 
perceptible to an examining physician); and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (issued May 3, 1999).

The veteran's central contention in this claim is that he has 
multiple joint pain as a result of his service in the Persian 
Gulf.  He related in a December 1996 statement that while 
serving the Persian Gulf he developed flu-like symptoms, and 
that after his return from that region he developed joint 
pain, particularly in his low back and knees.  He stated that 
he was seen several times for this problem.  An October 1994 
retirement examination report noted that the veteran's lower 
extremities were normal, but that he had mechanical low back 
pain.  An October 1995 rating decision granted service 
connection for mechanical low back pain, and thus, these 
complaints are not pertinent to the current claim.

As a result of a prior claim for service connection, the 
veteran was provided a VA examination in February 1995.  The 
veteran reported a history of degenerative joint disease of 
various joints.  Objectively, the veteran's shoulders and 
hands displayed no deformity, discoloration or edema.  X-rays 
of the hands, lumbosacral spine and shoulders reflected 
normal results.

In September 1995, the veteran had complaints of feeling bad 
for the previous two weeks, with specific complaints of 
malaise, myalgia and a cough.  A virus was suspected.  The 
Board noted that an August 1998 rating decision granted 
service connection for acute pulmonary histoplasmosis.  In 
December 1996, the veteran sought treatment for complaints of 
multiple arthralgia at an Air Force clinic. 

The RO afforded the veteran a VA examination in December 
1996.  He informed the examiner that he had been told that he 
had arthritis in his shoulders, neck and back many years 
previously, and that more recently, he complained of 
shoulder, neck and back pain that would increase when lying 
down.  Objectively, the veteran was 5' 8" tall, and weighed 
157 pounds, and his posture and gait were within normal 
limits.  There was full range of motion of all extremities 
and the spine, and there was no swelling, atrophy or 
tenderness noted in the joints.  Straight leg testing was 
negative, and there was no evidence of crepitus or deformity 
in the joints.  Only a history of arthritis was related in 
the resulting VA examination report: there were no clinical 
or X-ray findings of arthritis.  The RO afforded the veteran 
VA examinations subsequently, but none pertained to 
orthopedic disorders.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40 (1999).

In light of the above, the Board must find that the veteran's 
claim for service connection for multiple joint pain, to 
include as due to undiagnosed illness, is not well grounded.  
Initially, the Board would note that except for mechanical 
low back pain, which has been service connected, the 
veteran's various joint pains have not been given an 
underlying diagnosis, with the exception of vague arthralgia 
described above.  Nonetheless, at VA examinations, no 
underlying diagnosis was proffered.  In the absence of 
evidence of a claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As the veteran has not been given any underlying diagnosis as 
the cause of his complaints of various joint pain, a claim 
for service connection for joint pain on a direct basis is 
not plausible, and must be denied as not well grounded.

In a similar manner, the veteran's claim based upon the 
provisions of 38 U.S.C. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness is not well grounded.  
In this regard, the Board would note that while the veteran 
does have complaints of joint and muscle pain, two of the 
disorders for which compensation is amenable under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317, there was no perceptible 
evidence to an examining physician that the veteran suffered 
from joint or muscle pain at his VA examinations.  Indeed, as 
noted above, there was full range of motion of all 
extremities and in the spine, and there was no swelling, 
atrophy or tenderness noted in the joints in December 1996.  
Regulations recognized that these are indicia of disuse of a 
joint due to pain.  See 38 C.F.R. § 4.40.  In the absence of 
evidence of joint pain that is perceptible to an examining 
physician, a claim for service connection for joint and 
muscle pain is not well grounded under the provisions of VA 
General Counsel Precedent Opinion 4-99.


Effective Date

Initially, earlier effective date claims are not to be 
determined on a "well grounded" basis.  The Court has 
"noted that the use of the term 'well-grounded' should be 
confined to an evidentiary context.  '[W]here the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law'."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].

The procedural history of the veteran's claim is relevant.  
In December 1994, the RO received a claim for service 
connection for several disorders.  In February 1995, the 
veteran was provided a VA examination, and in an October 1995 
rating decision, service connection was denied for acute 
pulmonary histoplasmosis and for diarrhea, characterized as a 
viral syndrome.  That rating decision also denied service 
connection for a psychiatric disorder manifested by memory 
loss.  The veteran was given notice of this decision in 
correspondence dated October 11, 1995.  In addition, the RO 
enclosed a photocopy of the underlying rating decision and 
notice of appellate rights with that correspondence.  The 
veteran had one year from the date of notification to appeal 
that decision.  See 38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).

The claims file reflects that the most recent claim for 
service connection for the disorders at issue was received by 
the RO on October 24, 1996.   Thus, the veteran did not 
appeal the October 1995 rating decision within one year of 
the October 11, 1995 correspondence, and it is thus final.  
See 38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

After performing some development, the RO reopened the 
veteran's claims for service connection on the basis of new 
and material evidence, and the August 1998 rating decision 
granted service connection, effective October 24, 1996, the 
date the RO received the reopened claim.

If compensation is granted after receipt of new and material 
evidence after a final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii) (1999).  There is no evidence in the 
record, nor has the veteran alleged, that he filed a notice 
of disagreement with respect to the October 1995 rating 
decision within one year of receiving notice of the decision.  
Further, neither the veteran nor his representative has 
alleged that the October 1995 rating decision contained clear 
and unmistakable error in its denial.  In light of the above, 
the Board must find that the law makes no provision for an 
effective date prior to October 24, 1996 for the grant of 
service connection.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  See 38 C.F.R. 
§ 3.102 (1999).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for multiple joint pain, to include as due 
to undiagnosed illness, is denied.

Entitlement to an effective date prior to October 24, 1996 
for a grant of service connection for gastrointestinal, 
pulmonary, and psychiatric disorders is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

